Opinion filed September 13,
2012
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
                                                         No. 11-12-00175-CR
                                                    __________
 
                        JERRY
DEWITT WASHINGTON, Appellant
                                                             V.
                                      STATE
OF TEXAS, Appellee

 
                                   On
Appeal from the 32nd District Court
                                                            Nolan
County, Texas
                                                      Trial
Court Cause No. 11245

 
                                            M
E M O R A N D U M    O P I N I O N
            Jerry
Dewitt Washington has filed in this court a motion to withdraw his notice of
appeal and dismiss his appeal.  Pursuant to Tex.
R. App. P. 42.2, the motion is signed by both appellant and his counsel.
The
motion is granted.  Appellant’s notice of appeal is withdrawn, and the appeal
is dismissed.
 
September 13,
2012                                                                            PER
CURIAM                       
Do not publish. 
See Tex. R. App. P.
47.2(b).
Panel[1]
consists of: Wright, C.J.,
McCall, J., and Hill.[2]




                [1]Eric Kalenak, Justice, resigned effective September 3,
2012.  The justice position is vacant pending appointment of a successor by the
governor or until the next general election.
 


                [2]John G. Hill, Former Chief Justice, Court of Appeals, 2nd
District of Texas at Fort Worth, sitting by assignment.